               Case 1:20-cv-01048-DAD-SAB Document 33 Filed 10/06/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                         EASTERN DISTRICT OF CALIFORNIA
10

11       CHARLES CRISWELL, et al.,                                    Case No. 1:20-cv-1048-DAD-SAB

12                         Plaintiffs,                                ORDER REQUIRING DEFENDANT TO
                                                                      FILE RESPONSIVE PLEADING
13               v.
                                                                      TEN DAY DEADLINE
14       MICHAEL BOUDREAUX,

15                         Defendant.

16

17              On July 29, 2020, Plaintiffs Charles Criswell, Levi Johnson, Samuel Camposeco, Adam

18 Ibarra, and the California Attorneys for Criminal Justice filed a complaint in this matter against

19 Defendant Michael Boudreaux, the Sheriff of Tulare County, seeking declaratory and injunctive
20 relief and a petition for a writ of habeas corpus. (ECF No. 1.) On this same date, the scheduling
                                                                               1
21 order issued setting a mandatory scheduling conference for October 29, 2020. (ECF No. 4.)

22 Defendant was personally served on July 30, 2020. (ECF No. 9.)

23              On August 12, 2020, Plaintiffs filed an ex parte application seeking provisional class

24 certification and motion seeking a temporary restraining order. (ECF Nos. 10, 11.) Defendant

25 filed a response to the ex parte motions on August 20, 2020. (ECF Nos. 15-16.) Plaintiffs filed a

26 reply on August 24, 2020. (ECF Nos. 17-18.) District Judge Dale A. Drozd held a hearing on
27 the motion on August 26, 2020. (ECF No. 19.) On August 27, 2020, Defendant filed a

28   1
         The parties are reminded that a joint scheduling report shall be filed seven days prior to the scheduling conference.


                                                                  1
            Case 1:20-cv-01048-DAD-SAB Document 33 Filed 10/06/20 Page 2 of 2


 1 supplement and Plaintiffs filed an opposition to the supplement on August 28, 2020. (ECF No

 2 22, 23.) On August 31, 2020, Defendant filed a motion to supplement their opposition. (ECF

 3 No. 25.) On September 2, 2020, an order was filed granting the application for provisional class

 4 certification and granting the motion for a temporary restraining order in part. (ECF No. 26.)

 5          On October 6, 2020, Judge Drozd issued an order setting a briefing schedule for a motion

 6 for a preliminary injunction. (ECF No. 32.)

 7          In this matter, Defendant was served on July 30, 2020, and has not filed a pleading in

 8 response to the complaint. Rule 12 of the Federal Rules of Civil Procedure provides that a

 9 defendant must serve an answer within 21 days after being served with the summons and

10 complaint. Fed. R. Civ. P. 12(a)(1)(A).

11          Accordingly, IT IS HEREBY ORDERED that Defendant shall file a responsive pleading

12 within ten (10) days of the date of entry of this order.

13
     IT IS SO ORDERED.
14

15 Dated:      October 6, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
